Filing # APSR OMPOPIO MSE | PIWBEBAT Filed 09/19/21 Page 1 of 4 PagelD 46

IN THE CIRCUIT COURT, SEVENTH
JUDICIAL CIRCUIT, IN AND FOR
FLAGLER COUNTY, FLORIDA

CASE NO.: 2021 CA 000070
DIVISION: 49

KENDRA WILLIAMS,
Plaintiff,
vs.

CIRCLE K STORES, INC.,
a Foreign Profit Corporation,

Defendants.

 

COMPLAINT

COMES NOW, the Plaintiff, KENDRA WILLIAMS, and sues Defendant, CIRCLE K
STORES, INC., and alleges:

1. This is an action for damages that exceeds the sum of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees.

2. This stems from a personal injury occurring in Bunnell, Flagler County, Florida,
on or about December 29, 2019.

3. At all times material hereto, Plaintiff, KENDRA WILLIAMS, was, and is, a
resident of Deland, Volusia County, Florida.

4. At all times material to this action, Defendant, CIRCLE K STORES, INC., was,
and remains, a Foreign Profit Corporation licensed to do business and conducting business in the

State of Florida.

Electronically Received in the Office of the Clerk of the Circuit Court - Flagler County, Florida - 02/10/2021 02:02 PM
Case 3:21-cv-00306-BJD-MCR Document 3 Filed 03/19/21 Page 2 of 4 PagelD 47

5. At all times material hereto, Defendant, CIRCLE K STORES, INC., owned,
operated, leased, possessed, controlled, maintained or managed the subject property and/or
premises located at 500 East Moody Boulevard, Bunnell, Flagler County, Florida (which, hereafter,
may be referred to as the “premises” or the “subject premises”), said business being a convenience
store and gas station, open to the general public, including the Plamtiff, KENDRA WILLIAMS,
herein.

6. At all times material to this cause of action, Defendant, CIRCLE K STORES, INC.,
had possession and control of the subject premises where the imcident described in this
Complaint occurred, and did operate a convenience store and gas station open to the general
public, including the Plaintiff, KENDRA WILLIAMS, herein.

7. On or about December 29, 2019, Plaintiff, KENDRA WILLIAMS, was a business
invitee lawfully on Defendant’s property located at the above address.

8. Defendant, CIRCLE K STORES, INC., owed a non-delegable duty to business
invitees such as Plaintiff, KENDRA WILLIAMS, to use reasonable care in the mspection and
maintenance of its property to keep the premises free of unreasonably dangerous conditions and
to warn invitees of hazards on the premises.

9. At that time and place, as Plaintiff, KENDRA WILLIAMS, was walking in
Defendant, CIRCLE K STORES, INC.’s, convenience store, she slipped and fell onto the
ground.

10. Defendant, CIRCLE K STORES, INC., breached its non-delegable duty owed to
Plaintiff, KENDRA WILLIAMS, when Defendant, CIRCLE K STORES, INC., knew, or in the

exercise of reasonable care should have known, of the condition, or Defendant, CIRCLE K
Case 3:21-cv-00306-BJD-MCR Document 3 Filed 03/19/21 Page 3 of 4 PagelD 48

STORES, INC., created the condition either through the acts of its employees, in its negligent
maintenance of equipment, or in its negligent method of operation, and Defendant, CIRCLE K
STORES, INC., should have corrected the condition or warned Plaintiff, KENDRA WILLIAMS,
of its existence.

11. As a direct and proximate result of the negligence of Defendant, CIRCLE K
STORES, INC., the Plamtiff, KENDRA WILLIAMS, suffered bodily injury in and about her
body, resulting in pain and suffering, disability, disfigurement, permanent and significant scarring,
mental anguish, loss of the capacity for the enjoyment of life, expense of hospitalization, medical
and nursing care and treatment, loss of earning, loss of the ability to earn money, and aggravation of
previously existing condition. The losses are either permanent or continuing and Plaintiff,
KENDRA WILLIAMS, will suffer the losses in the future.

WHEREFORE, Plaintiff, KENDRA WILLIAMS, demands judgment for damages
against Defendant, CIRCLE K STORES, INC., for damages, costs of this action, interest, and
such other and further relief as this Court may deem meet and just, and demands a trial by jury
on all issues so triable.

DEMAND FOR JURY TRIAL

Plaintiff demands trial by jury of all issues so triable.
Case 3:21-cv-00306-BJD-MCR Document 3 Filed 03/19/21 Page 4 of 4 PagelD 49

MORGAN & MORGAN

isi J, Schuvier Brown
J. SCHUYLER BROWN, ESQUIRE

Florida Bar No.: 1003209
JSBrown@forthepeople.com
2601 North Ponce De Leon Blvd.
St. Augustine, Florida 32084
Telephone: (904) 398-2722
Facsimile: (904) 361-7229
Attorneys for Plaintiff
